Matter of Stamos v Appeals Bd. of Yonkers Parking Violations Bur. (2016 NY Slip Op 02100)





Matter of Stamos v Appeals Bd. of Yonkers Parking Violations Bur.


2016 NY Slip Op 02100


Decided on March 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2015-05324
 (Index No. 3789/14)

[*1]In the Matter of Antonios Stamos, petitioner,
vAppeals Board of Yonkers Parking Violations Bureau, respondent.


Antonios Stamos, Yonkers, NY, petitioner pro se.
Michael V. Curti, Corporation Counsel, Yonkers, NY (Gregory Spicer, Hina Sherwani, and Matthew I. Gallagher of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the Appeals Board of the Yonkers Parking Violations Bureau dated October 29, 2014, affirming a determination of an administrative law judge dated May 21, 2014, which, after a hearing, found that the petitioner violated Vehicle and Traffic Law § 306(b), and imposed a penalty.
ADJUDGED that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Judicial review of an administrative determination made after a hearing at which evidence was taken is limited to whether the determination is supported by substantial evidence based upon the entire record (see CPLR 7803[4]; Matter of Snitow v New York State Dept. of Motor Vehs., 121 AD3d 1008). Substantial evidence is "such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact" (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180).
Here, substantial evidence supports the determination that the petitioner violated Vehicle and Traffic Law § 306(b) (see Matter of Milord v New York State Dept. of Motor Vehs., 125 AD3d 972).
RIVERA, J.P., BALKIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court